— Judgment, Supreme Court, New York County, rendered April 12, 1978, convicting defendant, the Mantain Corp., doing business as the New York Carting Company, of grand larceny in the second degree and related offenses and sentencing said defendant to pay fines thereupon in the sum of $30,000, collectively, unanimously affirmed. Judgment, Supreme Court, New York County, rendered April 12,1978 convicting defendant Robert Macaluso of attempted grand larceny in the second degree, a felony, and four misdemeanor counts and sentencing him thereupon to a definite term of one year on the felony conviction and to pay fines in the sum of $2,000, collectively, on the four misdemeanor convictions, unanimously modified, on the law and as a matter of discretion in the interest of justice, to the extent of reducing the sentence imposed on the felony to 60 days’ imprisonment and probation for a period of 4 years and 10 months, and, except as thus modified, affirmed. While we agree that incarceration was called for in the case of the defendant Macaluso, we are of the view, in light of the lack of a previous criminal record and the *848defendant’s relative youth, that the one-year sentence was excessive to the extent indicated. The ends of justice will be just as well served by service of the sentence, as modified, together with the long period of probation. As to the defendant Macaluso, the case is remitted to the Supreme Court, New York County, for further proceedings pursuant to CPL 460.50 (subd 5) and to impose conditions of probation. Concur — Kupferman, J. P., Birns, Lane, Sandler and Sullivan, JJ.